CONCURRING OPINION
By CROW, J.
So far as the judgment goes in amount, it is, in my opinion undoubtedly correct, as is also the reasoning in support of it, on the question of the right of plaintiff to participate in the fund as a preferred creditor, pursuant to her employment in the -work of conducting the business by her labor in the sales made in the store and her other work incident to the conduct of the business pursuant to the action of the board of directors in employing her.
No salary was provided for her as either secretary and treasurer or as a director, and she seeks no compensation for such services, her claim being solely for what she did in the manual operation of the drug store.
It is clear to me that she “performed labor as an operative in the service of the assignor” and is entitled to a. decree of preference for three hundred dollars, within the terms of §11138, GC. 3 Ohio Jurisprudence, pages 490 and following.
When that section was enacted the word "operative” meant generally, and it now so means, when applied to a natural person, one who operates or participates in operation, and there is nothing at all in the section to evince an intent that it was used in any other than the general sense.
If she was not such operative, the reasoning of the opinion in 236 Federal 29, though dictum, would exclude her from the preference provided by §11138, GC, but the reasoning, also dictum, in 68 Oh St 535, Would, if she was an operative, make either §8339, GC or §11138 GC, applicable to her claim, as she may choose and she has chosen the latter.